DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-15 and 18-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hutchison [US 8644352].
As claims 1 and 14, Hutchison discloses a method and a network interface configured to transmit packets via a network link that is external to the network device [Fig 1 is a transmitter and Col. 4:47-52 discloses a transmitter which includes in a network interface for transmitting the packets via a network link which external of transmitter to a receiver]; timestamp circuitry [Fig 1, Ref 101 read on timestamp circuit because it modifies the packet by embedding a future time stamp “scheduled transmission time, STT or PMT wherein PMT = STT” into the packet which will be transmitted by network interface onto external link wherein STT is associated with transmission time which occurs after STT inserted into packet, Fig 2, Ref 203, Col. 3:34-52, Col. 4:45, PMT=STT=RT+DMPL, Col. 4:65-5:4] configured to modify a packet that is to be transmitted by the network interface by embedding a future timestamp in the packet to generate a timestamped packet that is formatted for transmission with the embedded future timestamp via the network link that is external to the network device, the future timestamp associated with a transmit time at which the timestamped packet is to be transmitted by the network interface, the transmit time occurring after the timestamp circuitry embeds the future timestamp in the packet; and time gating circuitry that includes, or is coupled to, a clock circuit that maintains a first time clock, the time gating circuitry configured to [Fig 1, Ref 103 in read on timing gating which couples to clock Ref 106] i) receive the timestamped packet [Fig 1, 103 or Fig 2, Ref 206 includes a memory for holding packets], ii) determine when a current time indicated by the clock circuit reaches the transmit time [Fig 1, the Ref 103 determine if the current time of Ref 106 reaches transmission time such as STT of Ref 105, Fig 2, Ref 207, Fig 3, 307 or Fig 4, Ref 407, Col. 5:10-55], iii) hold the timestamped packet from proceeding to the network interface prior to the current time reaching the transmit time [Fig 2, Ref 207, Fig 3, 307 or Fig 4, Ref 407, Col. 5:10-55 disclose hold the timestamp packet from proceeding to the network interface prior to the current time reaching the transmit time] and iv) release the timestamped packet, embedded with the future timestamp that is associated with the transmit time, in response to the current time reaching the transmit time so that the timestamped packet, embedded with the future timestamp that is associated with the transmit time, is transmitted by the network interface at the transmit time via the network link that is external to the network device [Fig 2, Ref 207, Fig 3, 307 or Fig 4, Ref 407, Col. 5:10-55 disclose if the current time reaches STT, the timestamp packet releases to the network link], the future timestamp being embedded in the packet to indicate to a receiving device that receives the packet via the network link a time at which the timestamped packet was transmitted by the network device to enable the receiving device to synchronize a second time clock of the receiving device to the first time clock [Col. 4:47-52 discloses a transmitter which includes a network interface for transmitting the timestamp packet via a network link which external of transmitter to a receiver in order to allow the inter reference time of receiver to synchronize with an internal time reference of transmitter].
As claims 2 and 15, Hutchison discloses one or more circuitry stages configured to process the timestamp packet [Fig 1, Ref 102], the one or more circuitry stages disposed between the timestamp circuitry [Fig 1, Ref 101] and the time gating circuitry [Fig 1, Ref 103]; wherein the timestamp circuitry is configured to embed in the packet a future timestamp that associated with a transmit time that is equal to or exceeds a sum of i) a time at which the future timestamp is embedded in the packet and ii) an assumed maximum processing time of the one or more circuitry stages configured to process the timestamped packet between the timestamp circuitry and the time gating circuitry [Fig 4, Ref STT = DPML “delay time for processing packet” and reference time which RTT calculates and inserting into the packet, EQ 1-3]. 
As claims 5 and 18, Hutchison discloses the timestamp circuitry is configured to generate timing information, separate from the future timestamp in the timestamped packet, that indicates the transmit time [Fig 1, Ref 101 for generating a transmit time such STT  which is different from a timestamp of packet for transmitting to Ref 105]; and the time gating circuitry configured to receive the timing information and use the timing information to determine when the current time indicated by clock circuit reaches transmit time [Fig 1, Ref 103 for receiving a transmit time from 105 and a current time Ref 103  and  comparing them to determine when forwarding the timestamped packet, Fig 2, Ref 207, Fig 3, Ref 307 and Fig 4, Ref 407]. 
As claim 6, Hutchison discloses one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry, the one or more circuitry stages configured to: process the timestamp packet, receive the timing information from the timestamp circuitry, and provide the timing information to the time gating circuitry [Fig 1, Ref 103 for processing timestamp packet  by identify the PID of the packet with stored PID in Ref 105 which associated with STT in order to receive transmit time “STT of Ref 105 and provide it to time gate for comparing between the STT of Ref 105 with the current time of Ref 106]. 
As claim 7, Hutchison discloses the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry comprises: encryption circuitry that is configured to encrypt contents of the timestamped packet, including the timestamp embedded in the timestamped packet [Fig 1, Ref 102 for encrypting the packet with timestamp, Col. 3:52-67].
As claim 8, Hutchison discloses the timestamp circuitry is configured to provide timing information to the time gating circuitry so that the timing information bypasses the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry [Fig 1, Ref 101 provides a transmit time such as STT to Ref 105 without passing through Ref 102]. 
As claim 19, Hutchison discloses processing, at the network device, contents of the timestamped packet with one or more circuitry stages after embedding the future timestamp in the packet and prior to holding the timestamped packet at time gating circuitry [Fig 1, Ref 102 for processing timestamp packet before holding time packet at Ref 103]; and providing, at the network device, the timing information to the time gating circuitry via the one or more circuitry stages that process the contents of the timestamped packet after the future timestamp is embedded in the packet [Fig 1, Ref 101 implicitly includes a module “circuit for processing packet” for calculating STT after determining PMT for inserting into packet and providing the STT to Ref 103]; wherein determining when the current time reaches the transmit time comprising using the timing information to determine when the current time reaches the transmit time [Fig 1, Ref 102, Fig 2, Ref 207, Fig 3, Ref 307 and Fig 4, Ref 407 for  determining the STT and current time are equal or not].
As claim 20, Hutchison discloses the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry comprises: encryption circuitry that is configured to encrypt contents of the timestamped packet, including the timestamp embedded in the timestamped packet [Fig 1, Ref 102 for encrypting the packet with timestamp, Col. 3:52-67].
As claims 9 and 21, Hutchison discloses the timestamp circuitry is configured to append the timing information to the timestamped packet [Fig 1, Ref 101 append STT to PID which is timestamp packet, Col. 4: 5-22] and the time gating circuitry is configured to remove the timing information appended to the timestamped packet prior to releasing the timestamped packet, embedded with the future timestamp that is associated with the transmit time,  to the network interface [Col. 4:5-22, STT is removed from PID and PID does not associated with transmitted timestamp packet]. 
As claims 10 and 22, Hutchison discloses the timestamp circuitry includes an adder circuit configured to generate the future timestamp at least by adding a time offset to a time indicated by the clock circuit [Col 4:1-46 implicitly discloses adder circuit for EQ1-3, STT = RT “reference time of clock”+ DPML “offset”]. 
 	As claims 11 and 23, Hutchison discloses wherein the time gating circuitry includes a comparator circuit configured to i) compare the current time to the transmit time [Fig 1, Ref 103 for receiving a transmit time from 105 and a current time Ref 103  and comparing them to determine when forwarding the timestamped packet, Fig 2, Ref 207, Fig 3, Ref 307 and Fig 4, Ref 407], and ii) generate a control signal that indicates when the current time has reached the transmit time [Fig 2, Ref 207, Fig 3, Ref 307 and Fig 4, Ref 407 implicitly discloses generating a signal for releasing the timestamp packet when the current time reaches STT such as Yes signal]. 
As claims 12 and 24, Hutchison discloses the time gating circuitry further includes a gate circuit that is configured to i) receive the control signal [Fig 2, Ref 207, Fig 3, Ref 307 and Fig 4, Ref 407 implicitly disclose receive a control signal such as yes signal] and ii) selectively release the timestamped packet, embedded with a future timestamp that is associated with transmit time to the network interface based on the control signal [Fig 2, Ref 207, Fig 3, Ref 307 and Fig 4, Ref 407 implicitly disclose selectively release timestamp packet when receiving a control signal to indicate the current time and STT is equal]. 
As claims 26 and 27,Hutchison discloses the time gating circuitry further including a pause circuit configured to cause a previous circuitry stage coupled to the time gating circuitry to pause sending packer data to the time gating circuitry to determine that the current time has not reached the transmit time [Fig 2, Ref 207, Fig 3, Ref 307 and Fig 4, Ref 407 implicitly disclose a pause circuit for generating a no “pause” signal for transmitting to buffer that holding the timestamp packet when current time does not reach STT].
As claims 13 and 25, Hutchison discloses the previous circuitry stage configured to process contents of the timestamped packet prior to the time gating circuitry receiving the contents of the timestamped packet [Fig 1, Ref 102 for processing timestamp packet prior Ref 103 receiving timestamp] and the pause signal generator circuit configure to generate a pause signal that causes the previous circuitry stage to pause sending packet data to the time gating circuitry, the pause signal generator circuit configured to generate the pause signal in response to determining that the current time has not reached the transmit time [Fig 2, Ref 207, Fig 3, Ref 307 and Fig 4, Ref 407 implicitly disclose a pause circuit for generating a no “pause” signal for transmitting to buffer that holding the timestamp packet ]. 
As claims 28-29, Hutchison implicitly discloses the timestamp circuitry is configured to embed the future timestamp in the packet as a Precision Time Protocol (PTP) timestamp [Col. 1:60-2:28 disclose IEEE 1588 includes PTP].
Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison as applied to claims 1 and 14 above, and further in view of Weis [US 2006/0184797].
As claims 3 and 16, Hutchison fail to discloses what Weis discloses the one or more circuitry stages configured to process the timestamped packet between the timestamp circuitry and the time gating circuitry comprises: authentication information generation circuitry that is configured to generate authentication information using contents of the timestamped packet, including the timestamp embedded in the timestamped packet [Fig 3 discloses a timestamp was calculated and inserted into packet then generating authentication information with timestamp and contents of packet and inserted into authentication field]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for generating authentication information for inserting into the packet as disclosed by Weis into the teaching of Hutchison.  The motivation would have been to prevent data lost.
As claims 4 and 17, Weis discloses authentication information generation circuitry is further configured to embed the authentication information in the timestamped packet [Fig 3, Ref 304]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hutchison [US 9072411] discloses a method and system for computing a PMT for inserting into packet for transmitting to receiver for performing a synchronizing with its internet clock and scheduled transmit time for using comparing with current time for releasing packet onto network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414